Citation Nr: 0520417	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).   

Procedural History

The veteran served on active duty in the United States Army 
from May 1953 until May 1956.  He served in the artillery.  

In December 2002, the RO received the veteran's claim of 
entitlement to service connection for lung cancer, claimed as 
secondary to asbestos exposure.  The July 2003 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the July 2003 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2004.

For good cause shown, namely the veteran's health, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Army from May 1953 until May 1956.  He served in the 
artillery.

2.  The veteran was diagnosed with lung cancer in 1999.  

3.  There is no evidence of exposure to airborne asbestos 
particles in confined spaces during service.  




CONCLUSION OF LAW

Lung cancer was not incurred in service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of 
lung cancer.  He contends that he was exposed to asbestos 
because he wore asbestos-lined gloves during service, and 
that this caused him to develop lung cancer.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
February 2003 which was specifically intended to address the 
requirements of the VCAA.  In particular, the February 2003 
letter from the RO explained in detail the evidence needed to 
substantiate a claim for service connection.  Crucially, the 
February 2003 letter specifically notified the veteran that 
"evidence of asbestos exposure in service" along with 
evidence of " a current disability and medical evidence that 
your claimed disability(ies) were incurred in or aggravated 
by service" would be required.  Therefore, the February 2003 
letter, along with the March 2004 SOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2003 VCAA letter, the veteran was informed that VA 
would had requested his VA medical records and service 
medical records.  The veteran was advised in the March 2004 
SOC that it was VA's responsibility to get records held by 
Federal agencies and to make reasonable efforts to get other 
records identified by the veteran as relevant to his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2003 letter that 
he was responsible to provide the enough information, such as 
place of treatment and date of treatment so that VA could 
request additional records from the person or agency who may 
have them.  The veteran was also informed that he was 
responsible to sign a release to give VA the authority to 
request documents not held by VA.  Finally the veteran was 
given a long list of evidence that may be used to show that 
his claimed conditions were related to service.  
Specifically, the veteran was directed to provide information 
which included the dates and location for any in-service 
treatment, lay statements from people who knew the veteran 
during service who could verify in-service illness or injury 
and any records of applicable medical treatment received 
after service.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 SOC advised the veteran 
"to provide any evidence in [his] possession that pertains 
to the claim."  The Board notes that the veteran has 
submitted a variety of evidence not listed by any of the 
communications from the RO in support of his claim including 
treatise evidence included with his September 2003 Notice of 
Disagreement and a June 2004 supplemental medical nexus 
opinion submitted directly to the Board along with a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304 (2004).  The 
Board believes that the VCAA notice provided by the RO 
complied with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board notes that the February 2003 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

The Board observes that the fact that the veteran's claim was 
adjudicated by the RO in March 2004, prior to the expiration 
of the one-year period following the notification of the 
veteran of the evidence necessary to substantiate his claim, 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary of VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  

Review of the record reveals that the veteran was not 
provided full notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
July 2003 However, the veteran was subsequently provided with 
VCAA notice through the March 2004 SOC, and the claim was 
readjudciated.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  Any VCAA notice 
deficiency has been rectified.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The RO has obtained private medical records, VA treatment 
records and has reviewed medical opinions and treatise 
evidence submitted by the veteran.  

The RO attempted to obtain the veteran's service medical 
records.  However, these records are unavailable, probably 
due to a July 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri (the NPRC).  Under these 
circumstances, the agency of original jurisdiction should 
take appropriate steps to determine whether any additional 
service medical records are available.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  
There is no indication that the veteran's service medical 
records currently exist.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his April 2004 appeal, the veteran indicated that he did not 
want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that M21-1, Part VI, § 7.68(b)(2) 
does not create a presumption of exposure to asbestos for any 
class of veterans.  Rather, M21-1 suggests that asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Medical-nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).

Analysis

The veteran is seeking entitlement to service connection of 
asbestos exposure.  Essentially, he contends the he was 
issued asbestos gloves during service and that his contact 
with those gloves caused him to develop lung cancer.  He has 
proffered no other theory of entitlement, and the evidence of 
record dos not suggest any.  

At the outset of its discussion, the Board again notes that 
most of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in July 1973.  The RO tried to 
either locate or recreate the veteran's service records, but 
was not successful.  See Hayre, supra.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O' Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, U.S. Vet. App. No.03-0133 
[the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant' 
s allegation of injury or disease in service in these 
particular cases].

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to Hickson element (1), current disability, a 
January 2003 letter from a VA physician confirms that the 
veteran was diagnosed with lung cancer in 1999.  Element (1) 
has therefore been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.   

As noted previously, the veteran's complete service medical 
records have not been made available.  The evidence, however, 
does not otherwise objectively demonstrate that the veteran 
had lung cancer in service or within the one year presumptive 
period after service.  The veteran himself has not indicated 
that he was treated for lung problems in service, and the 
medical evidence indicates that lung cancer was initially 
diagnosed in 1999, over 40 years after the veteran left 
military service in 1956.

With respect to in-service injury, the alleged injury is 
exposure to asbestos in service.  Specifically, the veteran 
has asserted that he was given asbestos gloves and that this 
constitutes in-service exposure to asbestos.  More 
specifically, the veteran in his January 2003 statement 
asserts that he was issued asbestos gloves for use when 
handling hot shell casings.   

As noted above, asbestos exposure is a fact to be determined 
from the evidence.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  

The evidence indicates that the veteran served in the 
artillery, and the Board has no reason to doubt that he may 
have been issued asbestos-lined gloves incidental to his 
duties.  The veteran has not, however, explained how wearing 
gloves which were lined with asbestos in an open area would 
result in inhalation of asbestos fibers which would have 
affected his lungs.  In this regard, the Board notes that the 
veteran was not involved in any of the military occupational 
specialties that have been traditionally associated with 
asbestos, listed in the law and regulations section above.  
It is noted that those specialties typically involved persons 
working in enclosed areas with asbestos products, and that 
such persons were exposed to asbestos fibers within that 
enclosed space.  The veteran, by contrast, is asserting that 
he was exposed to asbestos not in a fibrous form, but rather 
was enclosed in a glove casing used for work in the open air.  

The veteran has produced several treatise articles concerning 
the use of asbestos gloves.  However, those materials 
indicated only that asbestos was used in gloves, along with 
other materials, and that asbestos has been linked to cancer.  
One document did in fact refer to fiber emission from 
asbestos gloves; however, the study concerned gloves that 
were "well worn" and used in an enclosed area, not out of 
doors  as was the case with the veteran.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   The 
treatise evidence submitted by the veteran concerning whether 
asbestos gloves can lead to lung cancer is tenuous, at best, 
and does not address his specific situation, in particular 
the outdoor use of such gloves.  

Moreover, there is no objective evidence of asbestos 
exposure, such as radiological studies indicative of asbestos 
fibers in the lungs.

In short, the veteran has not provided evidence which 
demonstrates that working with an asbestos glove in service 
would expose him to airborne asbestos as contemplated by the 
VA guidance listed above.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to support a claim for 
benefits].  Accordingly, Hickson element (2), in-service 
incurrence of disease or injury, is not met and the claim 
fails on that basis.  

For the sake of completeness, the Board will also address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].  

A September 1995 private medical report described the veteran 
as "a very heavy smoker and has smoked his entire life."

There are of record a January 2003 letter of Dr. R. K. and 
the June 2004 letter from the same physician.  In the January 
2003 opinion, Dr. R.K. stated that she was "unable to 
absolutely link" the veteran's reported use of asbestos 
gloves to his lung cancer.  She further stated that if the 
veteran had been exposed to asbestos "the possibility of 
developing lung cancer increases when the risks of smoking 
and asbestos are combined"  In her June 2004 letter, Dr. 
R.K. stated that the veteran's risk factors for developing 
lung cancer were his reported asbestos exposure "and tobacco 
use."  Dr. R.K. went on to state that "tobacco use 
certainly contributed to" the veteran's cancer and further 
states that "literature shows that smokers have an increased 
risk of lung cancer when exposed to asbestos."  Therefore 
she concluded that asbestos exposure was not the sole cause 
of the veteran's lung cancer but was likely a "contributing 
factor" when combined with the veteran's tobacco use.  

It is clear that the opinion of Dr. R.K. did not believe that 
the veteran's lung cancer was related to his use of an 
asbestos glove in service.  Indeed, she stated that she was 
"unable to absolutely link" the two.  Moreover, her 
opinions are hedged in such a way that she is clearly making 
an assumption, based on no objective evidence, that the 
veteran was somehow exposed to airborne asbestos in service.  
As discussed above, the Board discounts such exposure based 
on the circumstances of the veteran's service.  

Dr. R.K. is much firmer when she discusses the role tobacco 
has played in the development of the veteran's lung cancer.  
However, the veteran has not alleged that in-service tobacco 
use was responsible for his lung cancer, and even if he did 
service connection on such basis is precluded.  See 
38 U.S.C.A. § 1103 (West 2002).  

To the extent that the veteran himself has contended that his 
purported in-service asbestos exposure caused his lung 
cancer, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Therefore, Hickson element (3) medical nexus, is also not 
met.  

In summary, the evidence of record does not indicate that the 
veteran inhaled asbestos fibers in service.  The evidence 
does not provide a basis for a finding of a relationship 
between the veteran's service and his lung cancer.  The 
benefit sought on appeal is therefore denied.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection of lung cancer, claimed as 
secondary to asbestos exposure, is denied.  



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


